        Case 2:19-cv-01020-KG-CG Document 63 Filed 11/05/20 Page 1 of 5




                      IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO


NATIONAL AMERICAN INSURANCE COMPANY,

              Plaintiff,

v.                                                      Case No. 2:19-cv-1020-KG-CG

IRIS RODRIQUEZ, as the Personal Representative of the
ESTATE OF CHAD ZACK RODRIQUEZ.

              Defendants.

                                                              CONSOLIDATED WITH:

IRIS RODRIQUEZ, personally and on behalf
of the ESTATE OF CHAD RODRIQUEZ,
deceased, and as natural guardian and next friend
of CHEVY ALAN RODRIQUEZ and LILLIE
ROSE RODRIQUEZ, minors,

              Plaintiffs,

v.                                                      Case No. 2:19-cv-1040-CG-KRS

NATIONAL AMERICAN INSURANCE COMPANY,
GULF INTERSTATE FIELD SERVICES, INC., and
GULF INTERNATIONAL CORPORATION, and
TYLER SWAFFORD or JOHN DOE the PERSONAL
REPRESENTATIVE of the ESTATE OF RICKY
SWAFFORD, deceased.


              Defendants.


             ORDER APPOINTING TEMPORARY GUARDIAN AD LITEM

       THIS MATTER coming before the Court on the Joint Motion of the Parties for the

appointment of a temporary Guardian Ad Litem, and the Court having reviewed the Motion and

being advised in the premises, FINDS THAT:
        Case 2:19-cv-01020-KG-CG Document 63 Filed 11/05/20 Page 2 of 5




        Appointment of a Guardian Ad Litem is necessary because Alan Rodriguez, a minor, and

Lillie Rose Rodriguez, a minor, will receive a settlement as a result of the death of their father in

an accident occurring on or about October 25, 2017. As such good cause exists for the appointment

of a Guardian Ad Litem to investigate, on behalf of the Court, the issues raised in the above-styled

and numbered cause, to report to the Court on the Guardian Ad Litem’s conclusions, and to take

whatever action is necessary and appropriate to effectuate that end.

        IT IS THEREFORE, ORDERED, ADJUDGED AND DECREED that:

        1.     Cord Borner, an attorney at law and member of the New Mexico District Federal

Bar, is hereby appointed as temporary Guardian Ad Litem to act on behalf of Alan Rodriguez, a

minor, and Lillie Rose Rodriguez, a minor. Said Guardian Ad Litem shall act as an arm of this

Court and shall have judicial immunity and no personal or legal liability of any kind to any person

or entity arising out of the performance of his duties as Guardian Ad Litem.

        2. The court-appointed Guardian Ad Litem shall be deemed a party entitled to participate,

to have notice of all proceedings, and to receive copies of all pleadings and correspondence among

the parties.

        3.     The Guardian Ad Litem shall be deemed an arm and friend of the Court and is

appointed to assist the Court in discharging its duties to the minor children, who are beneficiaries

of the Wrongful Death Estate of Chad Rodriguez. The Guardian Ad Litem shall conduct an

independent investigation of all matters relevant to the issues in this cause, shall report to the

parties and to the Court the Guardian Ad Litem’s conclusions with respect to such investigation,

and shall undertake whatever formal or other actions are deemed necessary or appropriate.
         Case 2:19-cv-01020-KG-CG Document 63 Filed 11/05/20 Page 3 of 5




         4.    At any hearing in this case, the Guardian Ad Litem will be entitled to testify as a

witness or may informally report to the Court on the nature and scope of the investigation,

conclusions and recommendations regarding both the fairness and reasonableness of the proposed

settlement and the manner in which the settlement monies shall be held/used on behalf of the minor

child.

         5.    The Guardian Ad Litem shall have access to relevant records regarding the accident

which occurred on October 25, 2017, the resulting death of Chad Rodriguez and damages suffered

by the minor children, and any other documents which are relevant to the Guardian Ad Litem’s

investigation of this matter.

         6.    There are strong public policy reasons to grant immunity to the Guardian Ad Litem

in this case, who is acting as an “Arm of the Court” as the Judge’s assistant, and is performing an

essential role in this Court’s administration of justice. Accordingly, all immunities and privileges

available to the Guardian Ad Litem, as articulated by the New Mexico Supreme Court in Collins

v. Tabet, 111 NM 391, 806 P.2d 40 (1991), shall be extended to the Guardian Ad Litem in this

matter. Cord Borner, Attorney at Law, shall be absolutely immune from any liability for any

actions taken pursuant to this appointment, insofar as the Guardian Ad Litem’s conduct in this case

involves an investigation on behalf of this Court into the fairness and reasonableness of the

settlement and the manner in which the settlement monies will be held/used on behalf of the minor

child.

         7.    The Guardian Ad Litem’s duties and obligations in this case are owed to the Court

and not to the minor child.

         8.    Costs and fees of the Guardian Ad Litem are to be paid solely by Defendants’
        Case 2:19-cv-01020-KG-CG Document 63 Filed 11/05/20 Page 4 of 5




insurance carriers on behalf of Defendants Gulf International Corporation and Gulf Interstate Field

Services, Inc. National American Insurance Company shall not bear any costs associated with the

appointment or work of the Guardian Ad Litem


                                             __________________________________________
                                             UNITED STATES DISTRICT JUDGE




APPROVED:

__Electronic Approval____
Clayton Hightower, Esq.
Sanders, Bruin, Coll & Worley, P.A.
701 West Country Club Road
Roswell, NM 88201
and
__Electronic Approval_____
Charles Currier
PO Box 640
Roswell, NM 88202-0640
(575) 808-9974
charlescurrier73@gmail.com
Attorneys for Rodriguez

Law Offices of Suzana Skrabo
__/s/ Timothy C. Callaway___________
Timothy Callaway
Attorneys for Defendants Gulf
5670 Greenwood Plaza Blvd., Suite 400
Greenwood Village, CO 85012
303-860-0285
        Case 2:19-cv-01020-KG-CG Document 63 Filed 11/05/20 Page 5 of 5




Childress Law Firm
__Electronic Approval____
Ronald Childress
8500 Menaul Blvd NE
Ste A225
Albuquerque, NM 87112-2272
(505) 883-8555
ron@childresslawfirm.com

__Electronic Approval__
Cord Borner
Guardian Ad Litem
Atwood Malone Turner & Sabin PA
PO Box 700
Roswell, NM 88202-0700
(575) 622-6221
cborner@atwoodmalone.com

APPROVED AS TO FORM:

___Electronic Approval_____
Jennifer A. Noya, Esq.
Modrall, Sperling, Roehi, Harris & Sisk, P.A.
P.O. Box 2168
Albuquerque, NM 87103-2168
Attorney for NAICO
